          Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Tarek Sadideen, et al.,                         No. CV-19-05122-PHX-MTM
10                     Plaintiffs,                       ORDER DISMISSING
                                                         COMPLAINT
11       v.
12       United States Citizenship and Immigration
         Services, et al.,
13
                       Defendants.
14
15
16             Pending before the Court is Defendants’ Motion to Dismiss (doc. 19), filed May 14,
17   2020. Defendants seek dismissal of the First Amended Complaint (doc. 12) pursuant to
18   Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiffs submitted a Response in
19   Opposition (doc. 20) on May 28, 2020. Defendants filed a Reply (doc. 21) on June 4, 2020.
20   For the reasons explained below, Plaintiffs have failed to state a claim for which relief can
21   be granted. Accordingly, the Court grants Defendant’s Motion to Dismiss, but will grant
22   Plaintiffs the opportunity to amend their equal protection claim.1
23   I.        Factual Background.
24             A court considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6) must accept
25   as true all factual allegations in the complaint and must draw all reasonable inferences in
26   favor of the nonmoving party. Retail Prop. Trust v. United Bhd. of Carpenters & Joiners
27   of Am., 768 F.3d 938, 945 (9th Cir. 2014) (internal citations omitted). Therefore, the Court
28   1
      The parties have consented to the jurisdiction of the undersigned United States Magistrate
     Judge pursuant to 28 U.S.C. § 636(c)(1). (See docs. 8, 15).
         Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 2 of 8



 1   assumes as true all the factual contentions in the First Amended Complaint.2
 2           Plaintiffs Tarek Sadideen, Suhair Amer, Doraid T. Sadideen, and Yousra T.
 3   Sadideen3 are Saudi Arabian nationals who last entered the United States on October 7,
 4   2002. (Doc. 12 at 3).4 Plaintiffs filed I-485 adjustment applications in Phoenix, Arizona on
 5   August 13, 2004, which have been pending ever since. (Id. at 5). On July 11, 2017, Plaintiff
 6   Tarek Sadideen filed an I-140 Petition for a National Interest Waiver with Defendant
 7   United States Citizenship and Immigration Services (“USCIS”). (Doc. 12-1, Ex. B at 4).
 8   In support of the I-140 Petition, Plaintiff Tarek Sadideen provided evidence of more than
 9   three decades of experience with the Saudi Arabian Oil Company in a number of roles,
10   including as a specialist in marine environmental issues. (Doc. 12-1, Ex. D at 11).
11   According to Plaintiffs, Tarek Sadideen’s extensive experience in the oil industry
12   constituted skills of great importance to the United States, such that he merited an I-140
13   National Interest Waiver to work in the United States. (Doc. 12 at 6).
14           On November 17, 2018, USCIS determined that Tarek Sadideen’s employment
15   history established exceptional ability classification, but that he nonetheless has not met
16   the criteria for an I-140 visa as set forth in Matter of Dhanasar, 26 I&N Dec. 884 (AAO
17   2016). (Doc. 12 at 6). Plaintiffs state that USCIS never contacted Tarek Sadideen to arrange
18   a personal interview prior to issuing its decision rejecting the I-140 Petition. (Id). Plaintiffs
19   appealed USCIS’ decision to the Administrative Appeals Office (AAO), which affirmed
20   2
       Although the general rule is that a court is not to consider material beyond the pleadings
     when ruling on a Rule 12(b)(6) motion, a court may consider exhibits if the documents are
21   referenced in the complaint and have not had their authenticity challenged. Spears v. Ariz.
     Bd. of Regents, 409 F. Supp. 3d 779, 784 (D. Ariz. 2019). Defendants do not contest the
22   authenticity of any of the exhibits submitted with the First Amended Complaint, and
     Plaintiffs do not contest the authenticity of the affidavit submitted with the Motion to
23   Dismiss. Moreover, these exhibits are repeatedly referenced by the parties in their filings.
     (See, e.g. doc. 12 at 5, doc. 19 at 5, 6). Accordingly, the Court will consider these exhibits
24   as part of the Motion to Dismiss.
25   3
       While the First Amended Complaint spells the surname of Plaintiffs Doraid and Yousra
     as “Sadieen” (doc. 12 at 3), the I-485 Forms submitted as exhibits in this matter spell their
26   surnames “Sadideen.” (Doc. 12-1, Ex. C at 8, 9). The Court presumes that “Sadideen” is
     the correct spelling.
27
     4
      Plaintiff Amer is the spouse of Plaintiff Tarek Sadideen, while Plaintiffs Doraid T.
28   Sadideen and Yousra T. Sadideen are the children of Plaintiff Tarek Sadideen.


                                                   -2-
         Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 3 of 8



 1   the denial of the I-140 visa on October 19, 2018. (Doc. 12-1, Ex. E at 15).
 2           On September 9, 2019, Plaintiffs filed an action in this Court. (Doc. 1). On February
 3   26, 2020, Defendants filed a Motion to Dismiss under Rules 12(b)(1) and Rules 12(b)(6)
 4   of the Federal Rules of Civil Procedure for lack of subject-matter jurisdiction and failure
 5   to state a claim. (Doc. 11). On March 18, 2020, Plaintiffs filed a First Amended Complaint
 6   (doc. 12). On March 27, 2020, this Court denied Defendants’ Motion to Dismiss in light of
 7   the filing of the First Amended Complaint. (Doc. 18).
 8   II.     First Amended Complaint.
 9           Plaintiffs assert two constitutional violations by Defendants in the First Amended
10   Complaint. First, Plaintiffs state that Defendants violated Plaintiffs’ Fifth Amendment right
11   to due process in denying the I-140 Petition without conducting a personal interview. (Doc.
12   12 at 7). Plaintiffs assert that Defendants deprived Plaintiffs of an opportunity to be heard
13   in a personal interview before the I-140 Petition was adjudicated. Plaintiffs further allege
14   that the failure to conduct a personal interview cost Plaintiffs “a significant opportunity to
15   receive an immigrant visa.” (Id). Therefore, Plaintiffs conclude that Plaintiffs’ Fifth
16   Amendment right to due process was violated by Defendants’ failure to provide a personal
17   interview to Plaintiff Tarek Sadideen prior to rejecting his I-140 Petition.
18           Second, Plaintiffs state that Defendants violated Plaintiff’s Fifth Amendment right
19   to equal protection of the laws. Plaintiffs state that Defendants always provide a personal
20   interview to individuals petitioning for an I-130 noncitizen5 relative visa. Plaintiffs further
21   allege that Defendants do not provide individuals petitioning for an I-140 national interest
22   waiver the opportunity to receive a personal interview. (Id). Plaintiffs conclude that this
23   constitutes disparate treatment in violation of Plaintiff’s Fifth Amendment right to equal
24   protection of the laws.
25   III.    Motion to Dismiss.
26           On May 14, 2020, Defendants filed a Motion to Dismiss under Rule 12(b)(6) for
27   failure to state a claim. (Doc. 19). Defendants argue that Plaintiffs have failed to allege
28   5
      This decision uses the term “noncitizen” as equivalent to the statutory term “alien” found
     at 8 U.S.C. § 1101(a)(3). See Nasrallah v. Barr, 140 S. Ct. 1683, 1689 n.2 (2020).

                                                  -3-
          Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 4 of 8



 1   sufficient facts to state a claim for either a due process or equal protection violation under
 2   the Fifth Amendment. (Id. at 3, 7). Therefore, Defendants conclude that both counts should
 3   be dismissed, and this action should be terminated. (Id. at 1).
 4            First, Defendants argue Plaintiffs have not alleged a violation of their due process
 5   rights. Defendants argue that Plaintiffs lack a constitutionally protected property interest
 6   in an I-140 visa, which Defendants assert is a necessary precondition to stating a due
 7   process claim. (Id. at 4, citing Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577
 8   (1972)). Plaintiffs lack this interest, according to Defendants, because the decision to award
 9   an I-140 visa is discretionary, meaning no individual is automatically entitled to receive an
10   I-140 visa. (Doc. 19 at 4.) Defendants further argue that, even if Plaintiffs could claim a
11   constitutionally protected interest in an I-140 visa, Plaintiffs have not alleged facts
12   sufficient to show they were prejudiced by USCIS’ failure to grant Plaintiff Tarek Sadideen
13   a personal interview before rejecting the I-140 Petition. (Id., citing Gomez-Velazco v.
14   Sessions, 879 F.3d 989, 993 (9th Cir. 2018)). Finally, Defendants state that, as a matter of
15   law, Plaintiffs received sufficient notice and an opportunity to be heard with regard to the
16   I-140 Petition even without a personal interview. (Doc. 19 at 6). Therefore, Defendants
17   conclude that Plaintiffs have failed to state a claim for a violation of the Due Process clause
18   of the Fifth Amendment.
19            Second, Defendants argue Plaintiffs have not alleged facts sufficient to state a claim
20   for a violation of equal protection under the Fifth Amendment. Defendants argue that
21   Plaintiffs have failed to allege that I-130 beneficiaries and I-140 beneficiaries are similarly
22   situated. (Id. at 7). Defendants concede that applicants for I-130 visas receive personal
23   interviews as a matter of course, while I-140 applicants do not. (Id. at 7-8). Defendants
24   argue however that, without factual allegations that identify how I-130 beneficiaries and I-
25   140 beneficiaries are similarly situated, the different treatment alone is insufficient to state
26   a claim for a violation of Plaintiffs’ equal protection rights. (Id. at 8).
27   //
28   //


                                                   -4-
         Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 5 of 8



 1   IV.     Legal Analysis.
 2           A.     Principles of Law.
 3           A complaint survives a Rule 12(b)(6) motion only when it alleges “enough facts to
 4   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
 5   544, 570 (2007). Plausibility requires factual content that permits the court to draw a
 6   reasonable inference that the defendant is responsible for the misconduct alleged by the
 7   plaintiff. “Threadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 9           To state a claim for a violation of the Due Process Clause under the Fifth
10   Amendment of the United States Constitution, a party must establish that (1) the party
11   possesses a liberty or property interest deserving of constitutional protection, and that (2)
12   the party was deprived of notice and an opportunity to be heard related to the deprivation
13   of that interest. Sommer v. Elmore Cnty., 903 F. Supp. 2d 1067, 1070 (D. Idaho 2012)
14   (citing Matthews v. Eldridge, 424 U.S. 319, 332 (1976)).6
15           The Equal Protection Clause commands that no state may “deny to any person
16   within its jurisdiction the equal protection of the laws.” This means that “all persons
17   similarly situated should be treated alike.” Ariz. Dream Act Coalition v. Brewer, 757 F.3d
18   1053, 1063 (9th Cir. 2014). Though the Fifth Amendment does not contain an express
19   equal protection clause, federal courts have read an equal protection guarantee equivalent
20   to the Fourteenth Amendment into the Fifth Amendment. See United States v. Windsor,
21   570 U.S. 744, 774 (2013); Novak v. United States, 795 F.3d 1012, 1023 (9th Cir. 2015).
22           The first step in equal protection analysis is to identify the state’s classification of
23   groups. Brewer, 757 F.3d at 1064 (citing Country Classic Dairies, Inc. v. Milk Control
24   Bureau, 847 F.2d 593, 596 (9th Cir. 1988) (internal quotations omitted)). The focus then
25   shifts to identifying traits common to the classified groups that are both similar and relevant
26   6
       Though these cases concern the application of the Due Process Clause of the Fourteenth
     Amendment of the United States Constitution, due process analysis under the Fifth
27   Amendment is functionally identical. See Dusenbery v. United States, 534 U.S. 161, 167
     (2002) (“The Due Process Clause of the Fifth Amendment prohibits the United States, as
28   the Due Process Clause of the Fourteenth Amendment prohibits the States, from depriving
     nay person of property without ‘due process of law’”).

                                                   -5-
      Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 6 of 8



 1   to the state policy. Id. A court then determines the appropriate level of scrutiny to apply to
 2   the alleged classification. Gallinger v. Becerra, 898 F.3d 1012, 1016 (9th Cir. 2018). A
 3   court may decline to decide whether two groups are similarly situated if the classification
 4   survives equal protection analysis regardless. Id.
 5          B.     Due Process Clause Analysis.
 6          Plaintiffs fail to state a claim for a violation of the Due Process Clause of the Fifth
 7   Amendment. Plaintiffs lack a property interest in the granting of an I-140 visa. A person
 8   cannot possess a constitutionally protected interest in a government issued benefit if
 9   “government officials may grant or deny it in their discretion.” Town of Castle Rock v.
10   Gonzales, 545 U.S. 748, 756 (2005). As the Ninth Circuit recently held in Poursina v. U.S.
11   Citizenship and Immigration Servs., 936 F.3d 868 (9th Cir. 2019), “[Section]
12   1153(b)(2)(B)(i)’s plain language specifies that the authority to grant (or to deny) a
13   national-interest waiver is in the discretion of the Attorney General.” Id. at 872. Therefore,
14   no constitutionally protected property interest can exist in an I-140 visa. As a matter of
15   law, Plaintiffs have failed to state a claim for a violation of the Due Process Clause.
16          The dismissal of Plaintiffs’ Due Process Clause claim is with prejudice. A dismissal
17   for failure to state a claim is typically without prejudice, unless it is clear the complaint
18   cannot be saved by any amendment. Hutton v. McDaniel, 264 F. Supp. 3d 996, 1025 (D.
19   Ariz. 2017) (citing Airs Aromatics, LLC v. Op. Victoria’s Secret Stores Brand Mgmt., Inc.,
20   744 F.3d 595, 600 (9th Cir. 2014)). Additional amendments to the First Amended
21   Complaint would not revive Plaintiff’s Due Process Clause claim; the Ninth Circuit’s
22   conclusion in Poursina that I-140 visas are discretionary deprives Plaintiffs of any property
23   interest that may be protected by the Fifth Amendment. Plaintiffs’ argument to the contrary
24   in the Complaint that I-140 visas are constitutionally protected property interests (doc. 12
25   at 7) is a conclusion of law not entitled to the deference afforded factual allegations when
26   considering a Rule 12(b)(6) motion. Iqbal, 556 U.S. at 678 (“First, the tenet that a court
27   must accept as true all of the allegations contained in a complaint is inapplicable to legal
28   conclusions.”). Plaintiffs cannot allege any new facts that will affect the legal conclusion


                                                 -6-
         Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 7 of 8



 1   that Plaintiffs lack a property interest in an I-140 visa. Accordingly, the dismissal of the
 2   Due Process Clause claim is with prejudice.
 3           C.     Equal Protection Clause Analysis.
 4           Plaintiffs fail to state an equal protection claim. Plaintiffs do not offer facts in the
 5   First Amendment Complaint that demonstrate applicants for I-130 visas and applicants for
 6   I-140 visas are similarly situated. In fact, the First Amended Complaint does not even
 7   allege that I-130 applicants and I-140 applicants are similarly situated; it merely states the
 8   principle that “[t]he Equal Protection guarantee of the United States Constitution forbids
 9   different treatment of similarly situated persons without an adequate justification for
10   different treatment.” (Doc. 12 at 7). This is insufficient to demonstrate that I-130 applicants
11   and I-140 applicants are similarly situated.7
12           Neither the First Amended Complaint nor the Response (doc. 20) to the Motion to
13   Dismiss explain how I-130 applicants and I-140 applicants are similarly situated. Instead,
14   Plaintiffs argue in the Response that the two categories of visa applicants are treated
15   differently even though the issuance language of 8 U.S.C. § 1154(b) requires the Attorney
16   General to approve a petition should the noncitizen meet the statutory requirements of 8
17   U.S.C. § 1151(b) (for an I-130 visa) or 8 U.S.C. § 1153(b) (for an I-140 visa). (Id. at 3-4,
18   citing Ching v. Mayorkas, 725 F.3d 1149, 1155 (9th Cir. 2013)).
19           However, Section 1154(b) hurts Plaintiffs’ argument rather than helps it. 8 U.S.C.
20   § 1153(b)(2)(B)(i), the section governing national interest waivers, unambiguously states
21   that “the Attorney General may, when the Attorney General deems it to be in the national
22   interest, waive the requirements of [8 U.S.C. § 1153(b)(2)(A)].” (emphasis added). So,
23   even though Section 1154(b) requires the Attorney General to approve a petition where a
24   noncitizen meets the statutory requirements, it does not compel the conclusion that I-130
25   applicants and I-140 applicants are similarly situated, because the statutory requirements
26   for a national interest waiver are themselves discretionary.
27
     7
       Because the Court concludes Plaintiffs have failed to plead facts that demonstrate the two
28   categories of groups are similarly situated, the Court does not reach the question of what
     level of scrutiny applies to Defendants’ policy regarding personal interviews.

                                                   -7-
      Case 2:19-cv-05122-MTM Document 22 Filed 07/10/20 Page 8 of 8



 1          The dismissal of Plaintiffs’ Equal Protection Clause claim is without prejudice. For
 2   groups of individuals to be “similarly situated,” they must “be similar in those respects that
 3   are relevant to [the state’s] own interests and its policy.” Ariz. Dream Act Coalition v.
 4   Brewer, 855 F.3d 957, 966 (9th Cir. 2017). This is a highly context-dependent inquiry that
 5   necessarily involves factual considerations. Accordingly, the Court cannot conclude on the
 6   record before it that Plaintiffs could never allege facts sufficient to show I-130 applicants
 7   and I-140 applicants are similarly situated. Accordingly, the dismissal is without prejudice.
 8   V.     Conclusion.
 9          Plaintiffs’ due process claim is conclusively foreclosed by the Ninth Circuit’s
10   decision in Poursina and so must be dismissed without leave to amend. Plaintiffs equal
11   protection claim rests on an unfounded legal conclusion and so must be dismissed as well.
12   But because the Court does not conclude amendment of the equal protection claim would
13   be futile, the Court dismisses the equal protection claim with leave to amend.
14          IT IS ORDERED:
15          (1)    Defendants’ Motion to Dismiss (doc. 19) is granted.
16          (2)    Count One of the First Amended Complaint (doc. 12) is dismissed with
17   prejudice.
18          (3)    Count Two of the First Amended Complaint (doc. 12) is dismissed without
19   prejudice. Plaintiffs may file, within twenty-one (21) days of the issuance of this Order, a
20   Second Amended Complaint that cures the deficiencies identified herein.
21          Dated this 10th day of July, 2020.
22
23                                                             Honorable Michael T. Morrissey
24                                                             United States Magistrate Judge

25
26
27
28


                                                 -8-
